  ETHAN ENTERPRISES
 342 NLRB No. 15 
129
Ethan Enterprises, Inc. 
and District Council #5, In-
ternational Union of Painters and Allied Trades, 
AFLŒCIO.
  Case 19ŒCAŒ28877 
June 24, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH On January 16, 2004,
 Administrative Law Judge Jay 
R. Pollack issued the attached
 decision.  The Respondent 
filed exceptions and the General Counsel filed limited 

exceptions and a brief, which the Union joined.  Addi-
tionally, the General Counsel and the Union each filed 
answering briefs to the Respondent™s exceptions.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings,
2 findings,
3 and conclusions 
and to adopt the recommended Order as modified
4 and 
set forth in full below. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 

Respondent, Ethan Enterprises, Inc., Mill Creek, Wash-
ington, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
                                                          
 1 The Union also filed a motion to
 strike the Respondent™s excep-
tions.  We deny the Union™s motion.  However, we shall disregard 
Exception 4, in which the Respondent excepts to ﬁany and all other 

findings of fact and conclusions of law made by Judge Pollack,ﬂ as this 

exception fails to satisfy the requirements of Sec. 102.46(b) of the 
Board™s Rules and Regulations.  See 
Bonanza Sirloin Pit
, 275 NLRB 
310 (1985), and the cases cited therein. 
2 The Respondent excepts to the j
udge™s decision to proceed with the 
hearing after the Respondent™s attorney
 left in the middle of the hearing 
when the judge sustained an objection to one of his cross-examination 

questions.  The attorney agreed to ex
plain to his client that the hearing 
was going to continue in the attorn
ey™s absence.  We find that the 
judge™s decision to proceed with 
the hearing was not improper.  See 
Beta Steel Corp
., 326 NLRB 1267 fn. 3, 1268 (1998); 
Bristol Manor 
Health Care Center
, 295 NLRB 1106 fn. 1 (1989), enfd. mem. 915 
F.2d 1561 (3d Cir. 1990). 
3 Some of the Respondent™s exceptions allege that the judge™s rul-
ings, findings, and conclusions demonstrate bias and prejudice.  On 
careful examination of the judge™s 
decision and the entire record, we 
are satisfied that the Respondent™s contentions are without merit. 
4 We modify the Order to include a records preservation provision, 
as sought in the General Counsel™s and the Union™s exceptions, and to 

conform to the violations found.  The General Counsel and the Union 
excepted to the unit description in the judge™s recommended Order.  No 
unit description is necessary in the Order as conformed to the violations 

found. 
(a) Failing and refusing to execute, on request, a writ-
ten contract incorporating a
ny agreement it has reached 
with the Union. 
(b) Refusing to provide the Union with requested in-
formation relevant and necessary to its responsibilities as 
exclusive collective-bargaining representative of Re-
spondent™s employees including names, addresses, phone 

numbers, job classification, hours of work, wage rates, 
and benefits information. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them in Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Execute the 2003Œ2004 ma
ster labor agreement as 
requested by the Union. 
(b) Give retroactive effect to the terms and conditions 
of the collective-bargaining 
agreement and make whole 
its employees and the Union for any losses they may 
have suffered by reason of the Respondent™s refusal to 
execute the agreement, as set 
forth in the remedy section 
of the judge™s decision. 
(c) Within 14 days from the date of this Order, provide 
the Union with the information,
 necessary and relevant to 
its status as exclusive collective-bargaining representa-
tive, which the Union requested in July 2003. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its location in Mill Creek, Washington, copies of the at-
tached notice marked ﬁAppendix.ﬂ
5  Copies of the notice, 
on forms provided by the Regional Director for Region 
19, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 

maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 130 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since June 24, 
2003. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by Region 19 at-
testing to the steps the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail or refuse to execute, on request, a 
written contract incorporatin
g any agreement we have 
reached with the Union. 
WE WILL NOT refuse to provide the Union with re-
quested information relevant and necessary to its respon-
sibilities as your exclusive collective-bargaining repre-
sentative including names, addresses, phone numbers, 

job classification, hours of work, wage rates and benefits 
information. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL execute the 2003Œ2004 master labor agree-
ment as requested by the Union. 
WE WILL give retroactive effect to the terms and condi-
tions of the collective-bargaining agreement and make 

whole our employees and the Union for any losses they 
may have suffered by reason of our refusal to execute the 
agreement, with interest. 
WE WILL provide the Union with the information, nec-
essary and relevant to its status as exclusive collective-
bargaining representative, which the Union requested in 

July 2003. 
 ETHAN ENTERPRISES
, INC.  Daniel Sanders, Esq.,
 for the General Counsel. 
J. Patrick Brown, Esq. (McKay Huffington),
 of Seattle, Wash-
ington, for the Respondent. 
Richard H. Robblee, Esq. (Rinehart and Robblee), 
of Seattle, 
Washington, for the Union. 
DECISION STATEMENT OF THE 
CASE JAY R. POLLACK
, Administrative Law Judge.  I heard this 
case in trial at Seat
tle, Washington, on De
cember 4, 2003.  On 
August 26, 2003, District Council #5, International Union of 
Painters and Allied Trades, AFLŒCIO (the Union), filed the 
charge alleging that Ethan En
terprises, Inc. (Respondent), 
committed certain violations of Section 8(a)(5) and (1) of the 
National Labor Relations Act (tAct).  On October 29, 2003, the 
Union filed an amended charge against Respondent.  On Octo-
ber 31, 2003, the Regional Director for Region 19 of the Na-
tional Labor Relations Board issued a complaint and notice of 
hearing against Respondent, allegi
ng that Respondent violated 
Section 8(a)(5) and (1) of the 
Act.  Respondent filed a timely 
answer to the complaint, denying all wrongdoing.  In addition 
Respondent alleged lack of jurisdiction, lack of due process, 
breach of settlement agreement (by the Union) and breach of 
duty of good faith and fair dealing. 
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine 
witnesses,
1 and to file briefs.  Upon the entire
2 record,
3 from 
                                                          
 1 At the hearing Respondent was represented by Attorney J. Patrick 
Brown of the Seattle law firm of McKay Huffington, PLLC.  During 

cross-examination of a witness called by the General Counsel, Brown 
abruptly left the hearing after an adverse ruling.  Brown™s departure left 
the Respondent without representation, legal or otherwise, at the hear-

ing.  The hearing proceeded in Brow
n™s absence.  At the conclusion of 
the hearing I set a time 
for the filing of briefs. 
 On December 8, I noti-
fied Respondent, J. Patrick Brown 
and McKay Huffington of the date 
for the filing of briefs.  Res
pondent did not file a brief. 
2 On December 31, 2003, the Charging Party filed a motion to cor-
rect the transcript.  As the motion is unopposed, I grant the motion and 
incorporate the corrections as ALJ Exh. 1. 
3 Respondent objects to the lack of
 discovery in this proceeding.  
ﬁPre-trial discovery, perhaps the primary source of delay in civil ac-
tions, is almost never allowed by the Board.ﬂ  
Emhart Industries v. 
NLRB, 907 F.2d 372, 378 (2d Cir. 1990).  The Board has held that 
while some advantages may be gained from prehearing discovery, the 
fact remains that it can be productive of delay, offering, as it does, 

abundant opportunities for collateral di
sputes.  The Board has held that 
the tradeoff reflected 
in the Board™s Rules and Regulations is not un-
reasonable.  See 
David R. Webb Co.
, 311 NLRB 1135, 1135Œ1136 
(1993), and cases cited therein.  
Neither the Constitution nor the Ad-
ministrative Procedure Act confers a 
right to discovery in Federal ad-
ministrative proceedings.  
Kenrich Petrochemicals, Inc. v. NLRB
, 893 
F.2d 1468, 1484 (3d Cir. 1990).  See also 
NLRB v. Valley Mold Co.
, 530 F.2d 693, 695 (6th Cir. 1976), cert. denied 429 U.S. 824 (1976) (no 
due process or APA requirement); 
Frilette v. Kimberlin
, 508 F.2d 205, 
208 (3d Cir.1974) (in banc), cert. denied 421 U.S. 980 (1975) (no re-
quirement under the APA). 
Respondent™s attorney would not ha
ve waived his objection to the 
lack of discovery by participating in
 the hearing.  The proper course of 
action for Attorney Brown would have 
been to continue to participate 
 ETHAN ENTERPRISES
 131
my observation of the demeanor of the witnesses,
4 and having 
considered the posthearing briefs
 of the parties, I make the 
following FINDINGS OF FACT
 I.  JURISDICTION
 Respondent denied service of the charge and amended 
charge.  The formal documents show that the Union filed the 
charge on August 26, 2003.  A copy was sent to Respondent by 
regular mail that same date.  In a letter dated September 2, 
2003, Respondent™s president, Re
becca Johnson, and Greg Tift, 
Respondent™s executive operatio
ns manager, wrote Region 19 
of the Board acknowledging receipt of the charge in Case 19Œ

CAŒ28877.  Respondent denied the 
allegations of the charge. 
The letter also stated, ﬁWe refuse to defend ourselves against an 
issue that is over, it is only harassment at this point.  Please 
close the case.ﬂ  Enclosed with that letter was a copy of the 
instant charge on which Tift had written, ﬁThere is no agree-
ment.ﬂ  At the hearing, Respondent moved to dismiss the com-
plaint based on an alleged failure to serve the charge.  The mo-
tion was denied.  The record clearly establishes that the charge 
was served on Respondent in a timely manner. 
Respondent also denied service 
of the complaint.  The com-
plaint issued on October 31, 200
3.  The complaint was served 
on Respondent by regular mail a
nd certified mail.  Respondent 
refused to accept the certified mail and it was returned to Re-
gion 19.  The regular mail was not
 returned.  The Region also 
served a copy of the complaint on Respondent™s attorney J. 
Patrick Brown.
5  Brown filed a timely answer to the complaint 
denying all allegations of the complaint except the allegation 
that Respondent was a Washington corporation engaged in the 
business of selling and installin
g commercial floor coverings.  
The record establishes proper service of the complaint and that 
Respondent had actual knowledge of the complaint.
6 Respondent admits that it is a State of Washington corpora-
tion, with an office and place of business in Mill Creek, Wash-
ington, where it is engaged in the business of selling and install-
ing commercial floor coverage.  Respondent denied that it was an 
employer engaged in commerce within the meaning of Section 
                                                                                            
 in the hearing and later, seek to 
have this precedent reviewed by an 
appropriate U.S. Court of Appeals. 
4 The credibility resolutions herein 
have been derived from a review 
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the 
demeanor of the witnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962). 
5 J. Patrick Brown represented Re
spondent at the hearing in Cases 
19ŒCAŒ28319, 19ŒCAŒ28349, and 19ŒCAŒ28702, on June 23, 2003.  

Brown negotiated a settlement on behalf
 of Respondent in those cases 
and Greg Tift, signed that agreem
ent at the hearing.  Rebecca Johnson 
later signed on behalf of Respondent. 
 Brown is also listed on Respon-
dent™s internet web page as
 Respondent™s legal advisor. 
6 Respondent contended that this case
 be dismissed or deferred because 
the Union seeks arbitrati
on under the master labor agreement.  However, 
Respondent contends that it is not 
bound to the master labor agreement.  
Further, Respondent has failed and refu
sed to participate in the arbitration 
procedure.  Deferral in a case that 
involves total repudiation of a collec-
tive-bargaining agreement would be 
contrary to Board policy.  See 
Oak 
Cliff-Golman Baking Co.
, 207 NLRB 1063, 1064 (1973), enfd. 505 F.2d 
1302 (5th Cir. 1974), cert. denied 423 U.S. 826 (1975). 
2(2), (6), and (7) of the Act.  More specifically, Respondent de-
nied that it sold goods or services in excess of $50,000 to cus-
tomers who were themselves enga
ged in interstate commerce, by 
other than indirect means.  In Cases 19ŒCAŒ28319, et al., Re-
spondent stipulated that its sa
les to customers, who met the 
Board™s direct standards for asse
rting jurisdiction over nonretail 
employers, were in excess of $50,000. 
In this case, the evidence esta
blished that in the 12 months 
prior to the issuance of the complaint, Respondent sold goods 
and services valued in excess of $140,000 to Absher Construc-
tion at construction projects insi
de the State of Washington.  
Absher purchased and received goods valued in excess of 
$80,000 directly from outside the 
State of Washington for these 
construction projects.  Furthe
r, Respondent sold goods and 
services in excess of $50,000 to Eric Hoffman Company of 
Washington, Inc., at construction sites within the State of 
Washington.  Hoffman purchased and received goods and ser-
vices valued in excess of $50,000 from outside the State of 
Washington.  Accordingly, I find that Respondent meets the 
Board™s indirect outflow standard
 for asserting jurisdiction over 
nonretail enterprises.  Thus, I 
find Respondent is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
Respondent denies that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.  The Union is a 
District Council of local unions of the International Union of 
Painters and Allied Trades.  Ca
rpet, Linoleum and Soft Tile 
Layers Local Union No. 1238 is 
a local union affiliated with 
the Union.  Employees of various contractors are members of 
Local 1238.  These employees pa
rticipate in Local 1238, which 
represents employees for purpose
s of collective bargaining.  
The employee-members
 of Local 1238 elect delegates to the 
Union.  The Union represents 
employees, including the mem-
bers of Local 1238, for purposes 
of collective bargaining.  The 
Union is party, with various 
employers, to a master labor 
agreement with Western Washington Independent Floor Cover-

ing Employers.  As will be seen below, it is Respondent™s fail-
ure to execute and abide by the master labor agreement, which 
forms the basis of this case.  Both the Union and Local 1238 
deal with employers concerning
 grievances, labor disputes, 
wages, rates of pay, hours of 
employment, and other employ-
ment conditions.  Accordingly, I find that the Union and Local 
1238 are both labor organizations 
within the meaning of Sec-
tion 2(5) of the Act. 
II.  BACKGROUND AND ISSUES
 Respondent is a commercial fl
oor covering company operat-
ing in Washington, Oregon, Ariz
ona, and California.  On June 
23, 2003, it entered into a sett
lement agreement in Cases 19Œ
CAŒ28319, 19ŒCAŒ28439, and 19ŒCAŒ28702 with the Union.  
Pursuant to that agreement, 
Respondent agreed to adopt and 
become party to the master labor agreement.  It further agreed 
not to contest the Union™s majority status.  The Union agreed 
that Respondent would only have 
to pay 50 percent of backpay 
and benefits for the period from J
une 6, 2002, to June 23, 2003.  
The agreement was predicated on the trust funds specified in 
the labor agreement waiving cert
ain damages for fringe benefits 
for the period June 6, 2002, to 
June 23, 2003.  The Union also 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 132 
agreed to waive all but $75 of 
its initiation fee not applied to 
membership dues for nonmember Ethan employees. 
Beginning in June 2003, and continuing until the date of the 
hearing, the Union sought to obtain compliance with the set-
tlement agreement.  To date
, Respondent has not signed nor 
agreed to abide by the master labor agreement. 
Within this factual framework
, the General Counsel alleges 
that Respondent unlawfully refused to execute and abide by the 
terms of an agreed-upon contract
.  Respondent contends that 
there is no contract.  Secondly,
 Respondent contends that its 
employees have rejected the Union as their bargaining repre-
sentative.  The complaint furthe
r alleges that Respondent failed 
and refused to furnish the Union information relevant to collec-
tive bargaining. 
III.  THE FACTS As stated above, on June 23, 2003, Respondent entered into an 
agreement to adopt and become pa
rty to the master labor agree-
ment.  It further agreed not to co
ntest the Union™s majority status.  
On June 24, Odie Carter, a business representative for the Union, 
and Phillip Lindquist an organizer 
for the Union, visited Respon-
dent™s headquarters in an attempt 
to obtain a signed labor agree-
ment.  Gregg Tift, Respondent™s executive operations manager, 
told the union agents that Rebecca Johnson, Respondent™s presi-

dent, would not be at work that day and that Johnson had 5 days 
to sign the agreement.  Carter and Lindquist then explained the 
trust fund forms to an office clerical. 
Approximately 1 week later, Tift
 requested a copy of the Un-
ion™s constitution.  Carter answer
ed that copies of the constitu-
tion were available for the employees.  Tift stated that he had 
not found any employees who wanted the Union.  Carter an-
swered that he did not know of any who did not want the Un-
ion.  Tift asked if he could pay the Union to go away and Carter 
answered no. 
On or about July 3, Carter
 and Lindquist met with Respon-
dent™s employees in the presence 
of Tift.  Carter attempted to 
explain the union benefit plans 
to the employees.  However, 
employees who expressed dissatis
faction with having to join 
the Union interrupted Carter™s pr
esentation.  After attempting to 
explain the Union security clause of the contract, Carter deter-
mined that he had a hostile audience and he and Lindquist left 
the facility. 
On July 8, Carter delivered to Respondent a letter that he la-
beled a formal grievance.  In the grievance, Carter complained 
that the collective-bargaining agreement had not yet been 
signed, the union-security clause
 had not been enforced, and the 
benefits bond had not been complie
d with.  In addition, Carter 
requested the names and phone 
numbers of Respondent™s em-
ployees.  Carter further explained that the agreement contained 
a grievance and arbitration clause.  Finally, Carter noted that if 
these matters were not resolved within 20 days the Union 
would seek arbitration. 
On July 14, Carter notified Respondent that the trust plans 
had accepted the June 23 settlement agreement between Re-
spondent and the Union.  Carter told Tift that all the waivers 
required by the settlement had been accepted and that the Un-
ion was ready for the labor agreement.  Tift said that he did not 
expect the trust funds to accept 
the settlement and he expected 
the settlement to be null and void.  Tift told Carter, ﬁagreements 
are made to be broken.ﬂ  Cart
er responded, ﬁThe agreement 
was not made to be broken but
 made to be adhered to.ﬂ 
On July 22, Carter sent Tift
 and Johnson another formal 
grievance complaining that Re
spondent had not complied with 
ﬁall aspects of the [June 23] ag
reement.ﬂ  The Company did not 
respond to either the July 8 or 22 grievances.  On July 28, 
Carter delivered a letter to Respondent in which he responded 
to a purported employee petition 
rejecting the Union.  Carter 
reviewed the facts leading up to
 the Respondent™s failure to 
sign the agreed-upon contract.  Carter stated that the Union 
intended to enforce the June 23 agreement and demanded that 
Respondent sign the master labo
r agreement.  He further de-
manded the names and addresses of all bargaining unit employ-
ees and records showing wages, 
hours, and benefits paid.  Fi-
nally, Carter demanded that Re
spondent submit to an audit by 
the trust funds and that Respond
ent schedule a grievance meet-
ing concerning the pending grievances.  A meeting was sched-
uled for August 20.  However, 
Tift cancelled the meeting. 
On August 5, an attorney for the trust funds wrote Respon-
dent requesting an audit pursuant to the master labor agree-
ment.  On August 6, the Union™
s attorney wrote Respondent in 
an attempt to select an arbitrator to hear the Union™s grievances 
of July 8 and 22.  Respondent re
fused to accept the certified 
letter from the Union™s attorney.  However, the copy sent by 
regular mail was not returned. 
On August 26, Carter wrote Ti
ft and Johnson requesting an 
audit for the trust funds.  He fu
rther requested that Respondent 
provide the previously request
ed information concerning em-
ployee names, addresses, and co
mpensation.  Finally, he re-
quested that Respondent termin
ate its apprenticeship program 
and utilize the appren
ticeship program provided for in the mas-
ter labor agreement.  That same date, the Union filed the instant 
charge against Respondent.  On
 August 28, Johnson and Tift 
wrote the attorney for the trust funds and contended that there 
was ﬁno collective Bargain [sic] agreement.ﬂ  The letter stated, 

ﬁPlease respect the wishes of our employees and please discon-
tinue the Legal Bombardment that is being reigned on Ethan 
Enterprises, Inc.ﬂ 
On September 2, Johnson and Tift wrote the acting Regional 
Director complaining about the actions of Carter and Lindquist.  
The letter stated, inter alia, ﬁWe
 discount any charge the NLRB 
or [the Union] makes, because it is all fiction and fabricated by 
these two individuals.ﬂ  A copy of this letter was sent to the 
Union™s attorney.  That same date, Johnson and Tift wrote the 
acting Regional Director a lett
er acknowledging receipt of the 
charge and denying the allegations of the charge.  They re-
quested ﬁthe Union stop, and ha
ve no further contact with our 
company.  We refuse to defend ourselves against an issue that 
is over, it is only harassment at this point.ﬂ  Enclosed was a 
copy of the charge on which Tift had written, ﬁThere is no 
agreement.ﬂ 
On September 8, Johnson and Ti
ft wrote the Union™s attor-
ney stating, ﬁYour assault on Etha
n Enterprises, Inc., needs to 
cease.ﬂ  The letter accused the Union of ﬁharassment and 
threats towards the company and its employees.ﬂ  Finally, the 
letter stated, ﬁJune 24th, the 5-
day deadline went and passed.  
The agreement was poison [sic] 
by local 1238 business agents.  
 ETHAN ENTERPRISES
 133
The Union has been rejected by all Ethan employees.  Please 
discontinue your actions as
 this matter is closed.ﬂ 
On September 30, the Union™s attorney wrote Respondent in 
an effort to select an arbitrator to hear the Union™s grievances.  
Respondent refused the certified le
tter but the letter sent by 
registered mail was not returned
.  After receiving no response 
from the Company, on October 16, the Union™s attorney again 
wrote Respondent regarding the selection of an arbitrator.  
Again the certified letter was 
refused but Respondent appar-
ently received the letter by regular mail. 
In October, the trust funds joined by the Union brought suit 
against Respondent in the United States District for the Western 
District of Washington for fail
ure to make proper payments 
under the master labor agreement.
  Respondent filed a counter-
claim and third party complaint. 
 That suit was pending at the 
time of the instant trial. 
IV.  ANALYSIS AND CONCLUSIONS
 A.  The Refusal to Sign the Agreed-Upon Contract 
Section 8(d) of the Act explici
tly requires the parties to a col-
lective-bargaining relationship to execute ﬁa written contract 
incorporating any agreement reached if requested by either 
party.ﬂ  
H. J. Heinz Co. v. NLRB
, 311 U.S. 514 (1941).  It is 
well established that an employer™s failure to reduce to writing 
an agreement reached with a union constitutes an unlawful 
refusal to bargain.  
H. J. Heinz Co. v. NLRB
, supra (1941).  
ﬁWhen an oral agreement is reached as to the terms of a collec-
tive-bargaining contract, each party is obligated, at the request 
of the other, to execute that contract when reduced to writing, 
and a failure or refusal to do so constitutesﬂ a violation of Sec-
tion 8(a)(5) of the Act.  
Liberty Pavilion Nursing Home, 259 NLRB 1249 (1982); 
Interprint Co.
, 273 NLRB 1863 (1985).  
ﬁIt is well established that tech
nical rules of contract do not 
control whether a collective-bargaining agreement has been 
reached.ﬂ  
Pepsi-Cola Bottling Co. v. NLRB
, 659 F.2d 87, 89 
(8th Cir. 1981).  Rather, the crucial inquiry is whether there ﬁis 
conduct manifesting an intention to abide and be bound by the 
terms of an agreement.ﬂ  
Capitol Husting Co. v. NLRB
, 671 
F.2d 237, 243 (7th Cir. 1982). 
In determining whether underlyi
ng oral agreement has been 
reached, the Board is not strictly bound by technical rules of 
contract law but is free to us
e general contract principles 
adopted to the bargaining context.  
Americana Healthcare Cen-
ter, 273 NLRB 1728 (1985).  The burden of proof is on the 
party alleging the existence of the contract.  
Cherry Valley 
Apartments, 292 NLRB 38 (1988). 
In the instant case, the Genera
l Counsel has shown that an 
agreement was reached, and that the document, which Respon-

dent has refused to execute, reflected that agreement.  Here the 
undisputed evidence establishes 
that the parties negotiated a 
settlement agreement, which required Respondent to execute a 
copy of the master labor agreem
ent with the Union.  Without 
legal justification, Re
spondent has refused to execute that labor 
agreement.  First, Respondent c
ontended that it had 5 days to 
sign the labor agreement.  
Next, Respondent argued that 
agreements are made to be br
oken.  Later, Respondent con-
tended that the 5 days had passe
d and that the matter was con-
cluded. 
The evidence shows that the agreement was subject to the 
trust funds waiving certain dama
ges on fringe benefits for the 
period June 6, 2002, to June 
23, 2003.  However, the Union 
gave Tift timely notice that the proper waivers had been ob-
tained.  The fact that Tift beli
eved, or hoped, that the waivers 
would not materialize does not 
relieve Respondent of its statu-
tory obligations.  When the Un
ion informed Respondent that 
the waivers had been obtained, the sole condition precedent had 
been removed and the labor agreement had been reached. 
In Vallejo Retail Trade Bureau
, 243 NLRB 762, 767 (1979), 
the administrative law judge stated, with Board approval: 
 [T]he expression ﬁmeeting of the mindsﬂ in contract law does 
not literally require that both parties have identical subjective 
understandings on the meaning of material terms in the con-
tract.  Rather, subjective un
derstandings (or misunderstand-
ings) as to the meaning of terms, which had been asserted to 
are irrelevant, provided that the terms themselves are unambi-
guous ﬁjudged by a reasonable standard.ﬂ  
Pittsburgh-Des 
Moines Steel Company
, 202 NLRB 880, 888 (1973), and au-
thorities cited therein.  See also, e.g., 
Monument Printing Co., 
Inc., 231 NLRB 1215, 1220 (1977), and authorities cited 
therein. 
 Tift never raised any disagreement with the contract as written 
with the Union.  Rather, the alleged disagreements arose after 
Tift unlawfully refused to sign th
e contract.  A contract, bind-
ing on Respondent, had been reached prior to Respondent™s 
refusal to sign it. 
As stated in 
Teamsters Local 287 (Reed & Graham)
, 272 
NLRB 348 (1984), the test is whether or not applying an objec-
tive or reasonable standard, irrespective of the subjective opin-
ions of the parties, mutual
 agreement on a contract was 
reached.  Judged by a reasonable objective standard, I find that 
a contract was reached and that Respondent was obligated to 
sign it. I find no merit to Respondent™s 
defense that its employees 
rejected the Union.  First, Re
spondent did not present any evi-
dence that its employees did not 
want to be represented by the 
Union.  A petition purportedl
y signed by Respondent™s em-
ployees was not authenticated.  Even assuming that the em-
ployee petition is authentic, th
e employees signed the petition 
more than a week after Respondent had unlawfully refused to 
sign the agreed-upon contract.  The Board has long held that an 
employer may not withdraw recognition from a union while 
there are unremedied unfair labor practices tending to cause 
employees to become disaffected from the union.  
Olson Bod-ies, 206 NLRB 779, 780 (1973).  As one court has stated, a 
ﬁcompany may not avoid the duty to bargain by a loss of major-
ity status caused by its ow
n unfair labor practices.ﬂ  
NLRB v. 
Williams Enterprises
, 50 F.3d 1280, 1288 (4th Cir. 1995).  In 
cases involving a withdrawal of 
recognition, ﬁthe causal rela-
tionship between the unlawful act and subsequent loss of ma-
jority support may be presumed.ﬂ  
Lee Lumber
, 322 NLRB 175, 
178 (1996), enfd. in relevant part 117 F.3d 1454 (D.C. Cir. 
1997). Thus, in the instant case,
 the purported employee peti-
tion was tainted by Respondent™s
 unfair labor practices.  See 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 134 
Jano Graphics, Inc., 339 NLRB 251 (2003).  I further note that 
Respondent™s employees did not fi
le either a decertification 
petition or a deauthorization petition with the Board. 
B.  The Refusal to Furnish Information 
In the instant case, after the unlawful refusal to execute and 
abide by the collective-bargaining agreement, the Union re-
quested information relevant to
 the collective-bargaining proc-
ess.  Respondent continued to 
refuse certified mail from the 
Union.  Respondent compounded its
 errors by failing and refus-
ing to provide the relevant information to the Union. 
Section 8(a)(5) of the Act makes it an unfair labor practice 
for an employer to refuse to bargain collectively with the repre-
sentatives of his employees, s
ubject to the bargaining unit pro-
visions of Section 9(a).  The du
ty to bargain in good faith re-
quires an employer to furnish in
formation requested and needed 
by the employees™ bargaining representative for the proper 
performance of its duties to re
present unit employees of that 
employer.  
NLRB v. Acme 
Industrial Co.
, 385 U.S. 432, 437 
(1967).  A union™s request for in
formation regarding the terms and conditions of employment 
of the employees employed 
within the bargaining unit represented by the union, is ﬁpre-
sumptively relevantﬂ to the Union™s proper performance of its 
collective-bargaining duties, Samaritan Medical Center
, 319 
NLRB 392, 397 (1995), because such information is at the 
ﬁcore of the employee-employer relationship,ﬂ 
Graphics Com-
munications Local 13 v. NLRB
, 598 F.2d 267, 271 fn. 5 (D.C. 
Cir. 1979), thus, it is relevant by its ﬁvery nature.ﬂ  
Emeryville 
Research Center v. NLRB
, 441 F.2d 880, 887 (9th Cir. 1971). 
Therefore, an employer™s statutory obligation to provide in-
formation presupposes that the in
formation is relevant and nec-
essary to a union™s bargaining obligation vis-à-vis its represen-
tation of unit employees of that employer.  
White-Westinghouse 
Corp., 259 NLRB 220 fn. 1 (1981).  Whether the requested 
information is relevant and suffic
iently important or needed to 
invoke a statutory obligation to provide it is determined on a 
case-by-case basis. 
In making this determination of relevance, the Board has fol-
lowed the following principles: 
 Wage and related information pe
rtaining to employees in the 
bargaining unit is pr
esumptively relevant, for, as such data 
concerns the core of the employer-employee relationship, a 
union is not required to show the precise relevance of it, 
unless effective employer rebuttal
 comes forth; as to other re-
quested data, however, such as employer profits and produc-
tion figures, a union must, by reference to the circumstances 
of the case, as an initial matter, demonstrate more precisely 
the relevance of the data it desires.  
Curtiss-Wright Corp. v. 
NLRB, 347 F.2d 61, 69 (3d Cir. 1965), cited with approval in 
Coca-Cola Bottling Co.
, 311 NLRB 424, 425 (1993). 
 Thus, if the requested information goes to the core of the em-
ployer-employee relationship, an
d the employer refuses to pro-
vide that requested information, the employer has the burden to 
prove either lack of relevance 
or to provide adequate reasons 
why it cannot, in good faith, supply the information.  If the 
information requested is shown to be irrelevant to any legiti-
mate union collective-bargaining need, however, a refusal to 
furnish it is not an unfair labor practice.  (
Coca-Cola Bottling 
Co., 311 NLRB at 425 (citing 
Emeryville Research Center v. 
NLRB, 441 F.2d 880 (9th Cir. 1971))). 
The standard to determine a uni
on™s right to information will 
be ﬁa broad discovery type st
andard,ﬂ which permits the union 
access to a broad scope of information potentially useful for the 
purpose of effectuating the bargaining process.  
NLRB v. Acme 
Industrial, 385 U.S. at 437 fn. 6; see also 
Anthony Motor Co., 
314 NLRB 443, 449 (1994).  There only needs to be ﬁthe prob-
ability that the desired information was relevant, and that it 
would be of use to the union in 
carrying out its statutory duties 
and responsibilities.ﬂ  Acme Industrial
, 385 U.S. at 437. 
In this case, all of the information in question: employee 
names, addresses, 
phone numbers, job classifications, hours 
worked, rates of pay, and benef
its, is presumptively relevant.  
As such, no showing of particular need is necessary.  
Curtiss-Wright Corp., 347 F.2d at 69. 
As to employee job classifica
tion, it is a 
condition of em-
ployment that is presumptiv
ely relevant information.  
Millard Processing Services, 308 NLRB 929, 930 (1992).  The same is 
true for rates of pay.  
Dynatron/Bondo Corp., 305 NLRB 574, 
574 (1991); see also TEG/LVI Environmental Services,
 328 
NLRB 483 (1999), 
Children™s Hospital of San Francisco
, 312 
NLRB 920 (1993). 
As to names, addresses, an
d telephone numbers, ﬁ[t]he Un-
ion™s obligation to represent em
ployees presupposes the ability 
to communicate with them.ﬂ  
Howe K. Sipes Co.
, 319 NLRB 30, 39 (1995).  It is well settled 
that the names, 
addresses, and 
telephone numbers are therefore presumptively relevant infor-
mation.  
Dynatron/Bondo Corp., 305 NLRB at 574; 
Valley 
Programs, 300 NLRB 423, 423 (1990); see, e.g., 
Burkart 
Foam, 283 NLRB 351 (1987), enfd. 848 F.2d 825 (7th Cir. 
1988); Tom™s Ford, Inc.
, 253 NLRB 888, 894, 895 (1980). 
As to the wage and benefit in
formation, the Board has found 
that a ﬁ[l]ist of current employees containing the names, ad-
dresses, job classifications, ra
tes of pay and telephone numbers 
if anyﬂ and a ﬁ[l]ist of presen
t job locations in
cluding site ad-
dressesﬂ was presumptively rele
vant information ﬁinasmuch as 
the request relates to wages, hou
rs, and terms and conditions of 
employment of the unit employees
.  The Respondent™s denial 
of its relevance, without more, 
does not raise an issue warrant-
ing a hearing.ﬂ  
TEG/LVI Environmental Services,
 id. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer engaged in commerce and in a 
business affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(5) and (1) of the Act by 
refusing to execute and abide by an agreed-upon collective-
bargaining agreement with the Union. 
4.  Respondent has violated Se
ction 8(a)(1) and (5) of the 
Act by failing to provide the Union with relevant information 
concerning employee names, a
ddresses, phone numbers, job 
classifications, wage rates, 
hours of work, and benefits. 
 ETHAN ENTERPRISES
 135
5.  Respondent™s conduct in pa
ragraphs 3 and 4 above are 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 
REMEDY Having found Respondent engaged in certain unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and take certain affirmative action to effectu-
ate the purposes and pol
icies of the Act. 
The Respondent shall be ordered to execute the 2003Œ2004 
master labor agreement requested by the Union on June 24, 2003.  
The Respondent further shall be ordered to comply with the 
terms of the agreement retroactiv
e to June 24, 2003, the effective 
date of the agreed-upon collect
ive-bargaining agreement, de-
scribed above.  To the extent that the Respondent has failed to 
comply with the terms of the above-described contract, it shall be 
ordered to make whole its employees for any loss of earnings and 
other benefits they may have suffered as a result of that failure.   
Also, to the extent that the Respondent has failed to make 
payments to any benefit funds in the amounts required by the 
above-described contract, it shall be ordered to make such funds 
whole in accordance with the terms of that contract, including 
paying any additional amounts applicable to such delinquent 
payments in accordance with 
Merryweather Optical Co.
, 240 
NLRB 1213, 1216 (1979).  In addition, the Respondent shall 
reimburse unit employees for any expenses ensuing from its 
failure, if any, to make such required payments or contributions, 
as set forth in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 
(1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981).  All payments 
to unit employees shall be computed in the manner set forth in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6th Cir. 1971), with interest as prescribed in 
New Horizons 
for the Retarded, 283 NLRB 1173 (1987).ﬂ
7 [Recommended Order omitted from publication.] 
                                                           
 7 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fund
 in lieu of the employer™s delin-
quent contributions during the period of delinquency, the Respondent 
will reimburse the employee, but th
e amount of such reimbursement 
will constitute a setoff to the amount that the Respondent otherwise 

owes the fund. 
